Statements by the President
To begin, I would like to give you three items of information.
I would like to inform you that the written statement 89/2010 has achieved the required number of signatures. As a result, I would like to announce that it has now been accepted by the European Parliament. The statement concerns the unilateral reintroduction of visas for Czech citizens by Canada. The European Parliament expects the Commission and Council to take immediate measures with respect to Canada's decision to withdraw visas for citizens of the Czech Republic. We also expect greater resolve from the Council and the Commission in their actions. We feel complete solidarity with the citizens of the Czech Republic who, as members of the European Union, should be able to travel to Canada without visas.
Item number 2: For the seventh time, on 11 March, which is in four days' time on Friday, we will be celebrating the European Day for Victims of Terrorism. On this day in 2004, bomb attacks in Madrid killed nearly 200 people. 16 months later, 52 people were killed during attacks in London. Terrorism is an attack against the very foundations of democracy. There is no excuse for terrorism, and no attack or terrorist will ever be able to weaken the spirit of European solidarity or the spirit of European democracy.
Item number 3: We were very concerned to receive information regarding the execution in Taiwan on Friday of five people. The reinstatement of the death penalty in 2010 was a de facto reversal of the moratorium in force since 2006. The European Union and the European Parliament in particular have long condemned the enforcement of the death penalty all over the world. I call on the Taiwanese authorities to impose a moratorium on carrying out this inhumane punishment and, in the future, to remove it from its criminal code.